Citation Nr: 1423722	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  10-06 358	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional Office
in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss disability.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis A.

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis B.

4. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Mulvihill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to July 1962.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a January 2009 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  

The issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for bilateral hearing loss disability, hepatitis A and hepatitis B are remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

Tinnitus is not etiologically related to noise exposure sustained in active military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§  1110, 1131, 5107, (West 2002); 38 C.F.R. §  3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  VA is also required to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The record reflects that the notice requirement enunciated in Pelegrini was timely met.  The Veteran was mailed a letter in August 2008, advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  This letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).  

The RO has obtained the Veteran's service treatment records (STRs) and pertinent post service treatment records.  The Board acknowledges the Veteran's statements made in his February 2010 substantive appeal, that he had sought private treatment for various disabilities before initiating treatment at the VA medical center.  However, the Veteran specifically reported that he had attempted to obtain records of his private treatment but that most of those records had been destroyed and were unavailable for review.

Additionally, the Veteran was afforded a VA audiological evaluation in December 2008.  The VA audiological evaluation was conducted in conjunction with a review of the Veteran's claims file and documents the nature and etiology of the Veteran's tinnitus.  Therefore, the Board finds VA audiological evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that all necessary development has been accomplished and therefore appellate review of the claim addressed herein may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II. Legal Criteria and Analysis

In this case, the Veteran is seeking service connection for tinnitus.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. §  3.303(a)(2013).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Tinnitus is not a "chronic disease" listed under 38 C.F.R. §  309(a). Therefore, 38 C.F.R. §  3.303(b) does not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran filed his claim for service connection in February 2010, stating that he had tinnitus.  The Veteran's DD Form 214 indicates that his military occupational specialty was a radio teletype operator. 

A review of the Veteran's July 1959 enlistment examination indicated normal ears and drums on clinical evaluation.  There is no statement or evidence of preexisting tinnitus or hearing issues.  The Veteran's May 1962 separation examination also indicated normal hearing and drums on clinical evaluation.  There are no notes or complaints that refer to any hearing related conditions.  Additionally, his STRs contain no entries relating to tinnitus or observations of ear pain or discomfort.  Upon discharge in July 1962, the Veteran signed a certificate affirming that his physical condition had not changed since his separation examination in May 1962.

In 2001, the Veteran began receiving treatment for various conditions at the Salisbury VA Medical Center (VAMC).  A review of his VA treatment records from 2001 through 2007, reveals that the Veteran complained of tinnitus on various occasions during that time.  In October 2004, the Veteran was seen by an ENT for a left temporal membrane "TM" perforation that was discovered by a private hearing aid vendor.  During consultation, the Veteran denied infection since childhood as a possible cause.  The left TM perforation was determined to be old and no treatment was indicated.  These records also reflect the Veteran's reports that following active military service, he worked in heavy industry and hunted with rifles but always used ear protection.  These records provide no indication that the Veteran reported that his tinnitus began during active military service, nor have his treatment providers indicated that his tinnitus is etiologically related to active military service.

In December 2008, the Veteran was afforded a VA audiological evaluation in connection with his claim.  The Veteran's chief complaint was hearing loss and constant bilateral tinnitus.  The onset of tinnitus was reported as longstanding and unknown.  It was noted that subsequent to military service, the Veteran worked as a machine operator until 2001.  He reported that during that time, he always wore ear protection in the factory.  The examiner opined that it was less likely than not that the Veteran's tinnitus was caused by, or the result of, noise exposure encountered during active military service.  He explained that there was no history of exposure to combat or documented medical evidence to support the conclusion of continuity of care regarding tinnitus during the four decades following active military service.

In sum, based on the limited evidence in the file, the Veteran's report of tinnitus cannot be associated with his military service.  The STRs show no complaints of or treatment for tinnitus or other hearing issues.  VA treatment records reflect the condition of tinnitus, but are silent regarding the origin of onset.  The VA audiological evaluation concluded that it was less likely than not that the tinnitus was caused by, or the result of, noise exposure encountered during military service.  Finally, the Veteran has never asserted that his tinnitus first manifested while in active military service.

Accordingly, there is no evidence that ties the Veteran's tinnitus with his active military service and service connection must be denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the doctrine is not applicable.  See 38 U.S.C.A. §  5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for tinnitus is denied.


REMAND

The Board must remand the Veteran's remaining claims on appeal for additional development.  

The Board notes that in February 2010, the Veteran submitted a statement that the Board has found to be a timely notice of disagreement with the denial by the RO to reopen his claims of entitlement to service connection for bilateral hearing loss disability, hepatitis A, and hepatitis B, in the February 2010 administrative decision.  A review of the record shows that the Veteran was not furnished a Statement of the Case (SOC) in response to his notice of disagreement.  Because the notice of disagreement placed these issues in appellate status, the matter must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should provide the Veteran with a statement of the case as to the issues of entitlement to service connection for bilateral hearing loss disability, hepatitis A, and hepatitis B.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claims should not be certified to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


